
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1060
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2010
			Mr. Poe of Texas (for
			 himself, Mr. Faleomavaega, and
			 Mr. Barrett of South Carolina)
			 submitted the following resolution; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		RESOLUTION
		Congratulating Frank Buckles, America’s
		  last surviving WWI veteran, on his 109th birthday on February 1,
		  2010.
	
	
		Whereas Frank Buckles was born on a family farm in
			 Harrison County, Missouri, in 1901;
		Whereas after several rejections, Buckles eluded a
			 recruiter about his young age and enlisted in the Army when he was 16 years
			 old;
		Whereas Buckles deployed with his fellow doughboys to the
			 tune of America’s best-known WWI song, Over There, on the
			 Carpathia, the ship that rescued the only survivors of the Titanic;
		Whereas Buckles served as a motorcycle driver for
			 dignitaries, an ambulance driver, and a prison guard while serving for the
			 American Expeditionary Forces;
		Whereas Buckles returned to the United States in 1920 as a
			 corporal;
		Whereas, while working as an assistant purser of the
			 Western World steamship for the American President Lines, Buckles was captured
			 by the Japanese as a civilian and became a prisoner of war during World War
			 II;
		Whereas for 39 months Buckles survived on meager rations
			 consisting of beans, rice, and worm-filled mush until his rescue by the 11th
			 Airborne Division of the Army on February 23, 1945, the same day he was
			 scheduled to be executed;
		Whereas after fighting in two world wars, Buckles settled
			 in West Virginia as a farmer where his family ancestry dates back to the 1700s
			 and where he worked the farm until the age of 102;
		Whereas Buckles dedicated his life so that other WWI
			 veterans will be remembered; and
		Whereas his story embodies the self-sacrifice and
			 patriotism that is at the very core of what it means to be an American: Now,
			 therefore, be it
		
	
		That the House of Representatives
			 congratulates Frank Buckles, America’s last surviving WWI veteran, on his 109th
			 birthday on February 1, 2010.
		
